Orders of disposition, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about June 30, 2006, which, to the extent appealed from, upon findings of permanent neglect, terminated respondent mother’s parental rights to the subject children and committed custody and guardianship of the children to petitioner agency and the Commissioner of the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
The findings of permanent neglect were supported by clear and convincing evidence (Social Services Law § 384-b [7] [a]). The agency made the requisite diligent efforts, first by encouraging respondent to attend drug and parenting skills programs. Despite the diligent efforts of the agency, respondent failed to plan for her children’s future, as the plan she devised was that of the children indefinitely remaining in foster care until her release from prison, which was not feasible (see Matter of Shawn O., 19 AD3d 238, 239 [2005]; Matter of Love Russell J., 7 AD3d 799, 800-801 [2004]).
The evidence at the dispositional hearing was preponderant that the best interests of the children would be served by terminating respondent’s parental rights so as to facilitate the children’s adoption by their maternal grandmother with whom they have lived for a substantial portion of their lives, have a very close bond and enjoy a positive relationship (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]; Matter of Daquan D., 18 AD3d 363 [2005]). Concur—Andrias, J.P., Nardelli, Gonzalez, Sweeny and Malone, JJ.